Citation Nr: 0303189	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  92-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran served on active duty in the U.S. Army from March 
1955 to April 1957.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations of the San Francisco, 
California, and Portland, Oregon, Regional Offices (ROs) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a hearing before a hearing officer at the San 
Francisco RO in November 1990, and the Board remanded the 
case in June 1993, May 1996 and June 1998.  In a decision 
dated in September 2002, the Board denied entitlement to 
service connection for arthritis of multiple joints, 
including bone degeneration, and remanded the issue of 
entitlement to service connection for skin cancer to the RO 
for additional development.  The RO returned the case to the 
Board in January 2003.  

In the September 2002 remand, the Board reiterated that with 
respect to the claim of entitlement to service connection for 
skin cancer, the veteran contends that his multiple skin 
cancers are due to exposure to solar radiation and ionizing 
radiation in service.  The Board pointed out that the veteran 
has asserted that he was exposed to ionizing radiation from 
nuclear detonations in Operation REDWING and from the nuclear 
devices themselves.  He has contended that he was assigned to 
guard the actual warheads on Enewetak, often actually eating 
his lunch while sitting upon these weapons.  See November 
1990 hearing transcript, p. 5.  In its June 1998 remand, the 
Board requested that the RO undertake evidentiary development 
pursuant to 38 C.F.R. § 3.311 pertaining to the veteran's 
alleged exposure to radiation while guarding nuclear weapons, 
including obtaining dose information or estimates from the 
Under Secretary for Health as prescribed in 38 C.F.R. 
§ 3.311(a)(2)(iii).  

In response to that remand, the RO requested additional 
information from the Defense Threat Reduction Agency (DTRA), 
and that organization replied that it was unable to respond 
to that portion of the Board remand concerning radiation 
exposure while guarding nuclear weapons because it was 
outside the scope of the Nuclear Test Personnel Review 
Program.  DTRA suggested that the RO send the inquiry to the 
U.S. Army Medical Command.  The RO's request to the Medical 
Command was forwarded the U.S. Army Center for Health 
Promotion and Preventive Medicine, Health Physics Program.  
In a letter dated in May 2000, the Health Physics Program 
Manager stated that his office had been tasked with 
responding to the VA request and that it would respond after 
it had retrieved certain records and reviewed the case.  
There is no indication of further correspondence to the RO 
from that office, nor is there any indication that the RO 
made further efforts to obtain radiation dose information 
related to the veteran's assertion that he was exposed to 
radiation while guarding nuclear weapons on Enewetak during 
Operation REDWING.  Because of this incomplete development, 
the Board remanded the case to the RO in September 2002 so 
that the RO could complete the required development.  

Unfortunately, the RO misinterpreted or misunderstood the 
basis for the remand and/or the requested development, and in 
its deferred rating decision dated in January 2003 stated 
that it had previously, i.e., prior to the September 2002 
remand, complied with 38 C.F.R. § 3.311 development 
requirements.  The Board acknowledges that the RO has, in 
accordance with 38 C.F.R. § 3.311, obtained a radiation dose 
estimate for the veteran based on the detonations of nuclear 
weapons in Operation REDWING and sent the claim for review by 
the VA Under Secretary for Benefits.  The RO has not, 
however, completed development under 38 C.F.R. § 3.311 as it 
pertains to the veteran's contention that he was exposed to 
ionizing radiation while guarding nuclear weapons on Enewetak 
Island during Operation REDWING.  It is the Board's opinion 
that the veteran's contention is among "Other exposure 
claims" contemplated in 38 C.F.R. § 3.311(a)(2)(iii) and 
requires the additional development previously requested by 
the Board.  Notwithstanding any alternative opinion of the 
RO, it is the judgment of the Board that another remand is, 
therefore, necessary to fully develop all evidence that might 
be favorable to the veteran's contention that his skin cancer 
is due to exposure to ionizing radiation in service.  

The Board further notes that in Stegall v. West, 11 Vet. App. 
268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that compliance by the Board or 
the originating agency with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  

Accordingly, the case is remanded to the Portland RO for the 
following actions:  

1.  The RO should undertake further 
evidentiary development pursuant to 
38 C.F.R. § 3.311(a)(2)(iii) pertaining 
to the veteran's alleged exposure to 
ionizing radiation while guarding nuclear 
weapons on Enewetak Island during 
Operation REDWING.  See November 1990 
hearing transcript, p. 5.  This is a 
separate determination from radiation 
exposure from nuclear detonations.  The 
development should include, but not be 
limited to, follow-up with the U.S. Army 
Center for Health Promotion and 
Preventive Medicine, Health Physics 
Program.  (See letter from Defense Threat 
Reduction Agency to Phoenix RO dated 24 
March 2000; letter from Phoenix RO to 
U.S. Army Medical Command dated April 10, 
2000; and letter from the U.S. Army 
Center for Health Promotion and 
Preventive Medicine, Health Physics 
Program to Phoenix RO dated May 19, 
2000).  RO correspondence should explain 
fully the veteran's contentions regarding 
his claimed radiation exposure while 
guarding nuclear weapons.  The Board 
emphasizes that in order to comply with 
the provisions 38 C.F.R. 
§ 3.311(a)(2)(iii), information obtained 
should be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation for 
preparation of a dose estimate, based on 
available methodologies.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  

2.  With consideration of the results of 
development requested in paragraph 1, the 
RO should review the claim under 
38 C.F.R. § 3.311(b)(1).  If it is 
determined that the veteran was exposed 
to ionizing radiation from any source 
during service (i.e., nuclear detonation 
or claimed guarding nuclear weapons), the 
RO should proceed with additional 
development required under 38 C.F.R. 
§ 3.311(b)(2), including forwarding the 
claim of entitlement to service 
connection for skin cancer for review by 
the Under Secretary for Benefits .  

3.  After all appropriate evidentiary 
development has been completed, including 
full compliance with the provisions of 
38 C.F.R. § 3.311, the RO should review 
all relevant evidence and readjudicate 
the claim seeking entitlement to service 
connection for skin cancer.

4.  If service connection for skin 
cancer, claimed as due to solar radiation 
and/or ionizing radiation, is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided and opportunity to respond.  In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




